Citation Nr: 1123207	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  07-13 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for left ear disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from May 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in August 2005.  A statement of the case was issued in March 2007, and a substantive appeal was received in April 2007. 


FINDING OF FACT

The Veteran's current left ear hearing loss disability was incurred in active duty service.  


CONCLUSION OF LAW

Left ear hearing loss disability was incurred in active duty service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to service connection for left ear hearing loss.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).   

Sensorineural hearing loss (organic disease of the nervous system) may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385. . . .  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and 
(b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The record reflects that the Veteran's left ear hearing loss currently meets the regulatory thresholds to be considered disabling.  When he was afforded a March 2005 VA audiogical examination, audiometric testing revealed auditory thresholds of greater than 40 decibels for several of the relevant frequencies in each ear.  The only remaining question is whether the current left ear hearing loss is related to the Veteran's service.

A January 1972 treatment record shows that the Veteran complained of bleeding from his right ear and loss of hearing.  The Board notes that there was no notation regarding his left ear.  A January 1973 VA treatment record shows slight loss at 6000 hertz bilaterally.  While on a May 1973 report of medical examination right ear hearing loss was noted, there was no indication of left ear hearing loss.  

On the authorized audiological evaluation in April 1971, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
5
-
5

On the authorized audiological evaluation in January 1973, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
25
10
15
0



On the authorized audiological evaluation in May 1973, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
0
5
0

While there is no evidence is service of left ear hearing loss disability in service, the Board acknowledges that in reviewing the audiolgoical testing above, it appeared that test results suggested some worsening acuity in service.  As noted previously, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

A December 1994 VA examination report shows that the Veteran had reported military and post-service noise exposure working 20 years at a mill.  

A January 1995 private treatment record from James D. Scott, M.D., P.C., F.A.C.S. noted that the Veteran was exposed to significant jet noise while in service since the base at which he was stationed was next to a jet runway.  After service, he worked in a mill and subsequently at a machine shop.  It was noted that although he was mainly in shipping, he was not exposed to much noise.  Dr. Scott reviewed a December 1994 audiogram and noted that it revealed mixed hearing loss in each ear.  He found that the Veteran had bilaterally high frequency neurosensory hearing loss associated with tinnitus.  The Board notes that no opinion was provided.

After interviewing and examining the Veteran, and after reviewing the Veteran's claims file, the VA examiner in November 2000 found that the separation audiological examination showed that the Veteran's left ear was within normal limits through 4000 Hz.  It was noted that history of noise exposure in occupation work could account for loss of hearing, particularly for the Veteran's left ear. 
  
A handwritten notation on a March 2005 VA audiological report shows that the audiologist considered that the Veteran had reported noise exposure in service and had been engaged in logging and mill work for 20 years with ear protection.  The VA examiner opined that it is as likely as not that the hearing loss is a result of military and occupational noise.  

The Board finds it significant in this case that tinnitus and hearing loss for right ear hearing loss have already been established.  There is a suggestion of noise exposure during service.  Current left ear hearing loss disability is shown.  In reviewing the overall evidence in this case, especially the March 2005 VA examination and the apparent upward shift in at least two frequencies during service, the Board believes that the positive evidence is at least in a state of equipoise with the negative evidence on the question of whether the Veteran's left ear hearing loss is causally related to service.  In such a case, applicable law gives the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  Service connection is therefore warranted for left ear hearing loss. 

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Board notes that an RO letter issued to the Veteran in May 2005 did not inform the Veteran of the manner in which disability ratings and effective dates are assigned.  Nevertheless, the RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations. 



ORDER

Entitlement to service connection for left ear disability is warranted.  The appeal is granted.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


